DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Norman Lee on 2/23/2022.
The application has been amended as follows: 
(1) Regarding claim 1:
Replace line 12 by the following:
---UE and the Rx UE based on the AoA, AoD and the driving direction of the Tx UE are identical in---.
(2) Regarding claim 4:
Replace line 2-3 by the following:
---driving direction of the Rx UE and a position of the Rx UE is an origin of a coordinate.---
(3) Regarding claim 10:

---ToA are assumed to be constants during a sensing period.---
(4) Regarding claim 11:
Replace line 5 by the following:
---wherein p is path,             
                
                    
                    
                        p
                    
                
            
         is the AoA,             
                
                    
                    
                        p
                    
                
            
         is the AoD,             
                
                    
                    
                        p
                    
                
            
         is propagation---
Replace last line by the following:
---the Tx UE and the Rx UE, [Symbol font/0x77] is the driving direction of the Tx UE.---

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claim 1:
The present invention describes a method for determining a position of Tx user equipment (UE) by a Rx UE in a wireless communication system, the method comprising receiving, by the Rx UE, signals of at least 4 paths from the Tx UE; measuring, by the Rx UE, a time of arrival (ToA), an angle of arrival (AoA), an angle of departure (AoD) of each of the signals of 4 paths, determining, by the Rx UE, each distance between the Rx UE and each scatter of each 4 paths, each distance between the Rx UE and the Tx UE and a driving direction of the Tx UE, based on the ToA, AoA and AoD; determining, by the Rx UE, a position of the Tx UE based on results of measurement and results of the determination, wherein an assumption that each of x-axis distance and y-axis distance between the Tx UE and the Rx UE based on the AoA, AoD and the driving direction of the Tx UE are identical in signal path 1 and signal path 
(2) Regarding claims 12-14:
The present invention describes a Rx user equipment (UE) for determining a position of Tx UE in a wireless communication system, the Rx UE comprising a memory; and a processor coupled with the memory, wherein the processor is configured to receive signals of at least 4 paths from the Tx UE, to measure a time of arrival (ToA), an angle of arrival (AoA), an angle of departure (AoD) of each of the signals of 4 paths, to determine each distance between the Rx UE and each scatter of each 4 paths, each distance between the Rx UE and the Tx UE and a driving direction of the Tx UE, based on the ToA, AoA and AoD and to determine a position of the Tx UE .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fellhauer et al. (US 2021/0364593 A1) discloses a position estimation device and communication device.
Grossmann et al. (US 2019/0223140 A1) discloses a user equipment localization in a mobile communication network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/25/2022